                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

KEVIN JACKSON,                                                                               Plaintiff,

v.                                                           Civil Action No. 3:18-cv-P609-DJH

SGT. MCNEESE et al.,                                                                  Defendants.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner civil rights action brought pursuant to 42 U.S.C. § 1983. The

Court has granted Plaintiff Kevin Jackson leave to proceed in forma pauperis. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss certain claims but allow others to proceed.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is a pretrial detainee incarcerated at the Louisville Metro Department of

Corrections (LMDC). He brings this action against five LMDC officials in both their official

and individual capacities – “Sgt. McNeese,” “Officer Hale,” “Officer Ewald,” “Officer Ramos,”

and “Officer Meredith.”

       In the complaint, Plaintiff writes as follows:

       On set date of 5-28-18 around 4-5 pm on Floor 6 Dorm 9 I Inmate Jackson . . . was
       in dorm 9 cell 2, C.O. Ewald was running rec . . . He then came to me and said it
       was my time for my hour out and if I don’t come now I won’t get my Rec. I had to
       make my hour out I made 2 phone calls I started a 3rd call & got half way through
       my call & the phone hung up, 2 to 3 minutes later CO’s Ewald & Ramos came in
       and told me my hour out was up. I know 4 phone calls is a hour and I never got
       that far in the process cause it was cut short. I then asked for a sgt and I was then
       cuffed and placed in wristhold and Sgt. McNeese told me I’m going back to my
       cell. I asked her, “so your not going to check about my hour?” She then responded
       by saying “sit down or I’m going to spray you with O.C.” I then said I was suicidal,
       they ignored me and told me I was going back to my cell, once placed back in my
       cell I repeatedly asked for mental health, she not only refused me mental health she
        refused to give me a dinner tray & a nurse. She then started to remove property
        from my room. As I was handcuffed behind my back I still tried to exit my room
        and was grabbed around the neck by CO Ramos choked out, along with CO Ewald
        punching me in the face until began to bleed from my face and I was continuously
        assaulted by CO Ewald this was all captured on the dorm cameras & body cameras.

        As relief, Plaintiff seeks compensatory damages and punitive damages and that “all

body camera and video footage of the incident” be preserved.

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that



                                                    2
offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).




                                                  3
                                   A. Official-Capacity Claims

       As stated above, Plaintiff sues all five Defendants in their official capacities. “[O]fficial-

capacity suits. . . ‘generally represent [] another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, Plaintiff’s official-

capacity claims against Defendants are actually against their employer, which is the Louisville

Metro Government. See, e.g., Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008) (stating

that civil rights suit against county clerk of courts in his official capacity was equivalent of suing

clerk’s employer, the county).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). The Court will first address the second issue, i.e., whether the

municipality is responsible for the alleged constitutional violation.

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889

(6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the municipal

policy or custom, (2) connect the policy to the municipality, and (3) show that his particular

injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.

2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The policy or

custom “must be ‘the moving force of the constitutional violation’ in order to establish the




                                                  4
liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a custom or policy implemented or endorsed by the Louisville Metro

Government. Accordingly, the Court will dismiss Plaintiff’s official-capacity claims for failure

to state a claim upon which relief may be granted.

                                 B. Individual-Capacity Claims

       Plaintiff does not indicate what constitutional rights he believes were violated by

Defendants’ actions. However, while the Eighth Amendment provides an inmate the right to be

free from cruel and unusual punishment, it is the Due Process Clause of the Fourteenth

Amendment that provides the same protections to pretrial detainees. Richmond v. Huq, 885 F.3d

928, 937 (6th Cir. 2018) (citing Richko v. Wayne Cty., 819 F. 3d 907, 915 (6th Cir. 2016)). “The

Sixth Circuit has historically analyzed Fourteenth Amendment pretrial detainee claims and

Eighth Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro

Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). Indeed, at this time, the only explicit

exception in the Sixth Circuit to the general rule that rights under the Eighth Amendment are co-

extensive with rights under the Fourteenth Amendment pertains to excessive-force claims

brought by pretrial detainees. Id. at 938 n. 3 (recognizing that Kingsley v. Hendrickson, 135 S.

Ct. 2466 (2015), abrogated the subjective intent requirement for Fourteenth Amendment

excessive-force claims and that the standard which governs pretrial detainee claims may be

shifting, but declining to apply the Kingsley standard to a pretrial detainee deliberate indifference

to a serious medical need claim).




                                                  5
                                1. Defendants Ewald and Ramos

        Plaintiff first alleges that Defendants Ewald and Ramos deprived him a full-hour of “rec”

on one occasion. Claims related to the denial of recreation are usually analyzed as conditions-of-

confinement claims, and courts have regularly held that the occasional denial of recreation does

not rise to the level of a constitutional violation. See, e.g., LaPlante v. Lovelace, No. 2:13-cv-32,

2013 U.S. Dist. LEXIS 145870, at *20-22 (W.D. Mich. Oct. 9, 2013) (no constitutional

deprivation where the plaintiff was offered indoor recreation on only seven occasions over two

month period); Brown v. Kelly, No. 4:12 CV 1356, 2012 U.S. Dist. LEXIS 165539, at *9-10

(N.D. Ohio Nov. 20, 2012) (no constitutional violation where the plaintiff was denied recreation

outside of his cell for one week); Anderson v. DaCosta, No. 10-5835 (PGS), 2011 U.S. Dist.

LEXIS 61776, at *45-46 (D.N.J. June 1, 2011) (no constitutional violation where plaintiff’s yard

recreation was shortened to a half hour on one occasion). Thus, the Court will dismiss Plaintiff’s

individual-capacity claims against Defendants Ewald and Ramos for depriving him of a full hour

of recreation on one occasion for failure to state a claim upon which relief may be granted.

        However, Plaintiff’s allegations also suggest that he seeks to brings excessive-force

claims against Defendants Ewald and Ramos. “To establish a Fourteenth Amendment excessive-

force claim, ‘a pretrial detainee must show only that the force purposely or knowingly used

against him was objectively unreasonable.’” Kulpa v. Cantea, 708 F. App’x 846, 851 (6th Cir.

2017) (quoting Kingsley v. Hendrickson, 135 S. Ct. at 2473). The Court will allow excessive-

force claims to proceed against Defendants Ewald and Ramos in their individual capacities at

this time.




                                                  6
                                      2. Defendant McNeese

       Plaintiff alleges that Defendant McNeese threatened to “spray him with O.C. spray” if he

did not comply with her order to sit down and that she refused to provide him access to a mental

health care provider or a nurse after he told her that he was suicidal.

       With regard to Plaintiff’s first allegation, although reprehensible and not condoned,

verbal abuse, harassment, and threats are insufficient to state a constitutional violation under

42 U.S.C. § 1983. Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir. 1987); see also Miles v.

Tchrozynski, No. 2:09-CV-11192, 2009 U.S. Dist. LEXIS 30327, at *3 (E.D. Mich. Apr. 7,

2009) (“Even verbal threats by a corrections officer to assault an inmate do not violate an

inmate’s [] rights.”). Thus, the Court will dismiss this individual-capacity claim against

Defendant McNeese.

       However, based upon Plaintiff’s allegations related to the denial of mental health care,

the Court will allow a Fourteenth Amendment deliberate indifference to a serious medical need

claim to proceed against Defendant McNeese in her individual capacity.

                                3. Defendants Hale and Meredith

       The Court now turns to Defendants Hale and Meredith. Plaintiff only lists these

Defendants as defendants in the caption and parties section of the complaint form. He does not

make any allegations against them in complaint, indicate that they were involved in any of the

alleged wrongdoing against him, or claim that they violated his constitutional rights.

        “It is axiomatic that a complaint under 42 U.S.C. § 1983 must show a causal connection

between the named defendants and the alleged constitutional deprivation[.]” Cox v. Barksdale,

No. 86-5553, 1986 WL 18435, at *1 (6th Cir. Nov. 13, 1986) (citing Bellamy v. Bradley, 729

F.2d 416, 421 (6th Cir. 1984)); Dunn v. Tennessee, 697 F.2d 121, 128 (6th Cir. 1982). “Where a



                                                  7
complaint alleges no specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption, the complaint is properly

dismissed, even under the liberal construction to be given pro se complaints.” Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974); see also LeMasters v. Fabian, No. 09-702 DSD/AJB, 2009

WL 1405176, at *2 (D. Minn. May 18, 2009) (“To state an actionable civil rights claim against a

government official or entity, a complaint must include specific factual allegations showing how

that particular party’s own personal acts or omissions directly caused a violation of the plaintiff’s

constitutional rights.”). While the Court has a duty to construe pro se complaints liberally,

Plaintiff is not absolved of his duty to comply with the Federal Rules of Civil Procedure by

providing Defendants with “fair notice of the basis for [his] claims.” Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 514 (2002). Federal Rule of Civil Procedure 8(a) requires a pleading to

contain “a short and plain statement of the claim showing that the pleader is entitled to relief[.]”

       Because Plaintiff has failed to meet this standard with regard to Defendants Hale and

Meredith, the Court will dismiss any claims against them for failure to state a claim upon which

relief may be granted.

                                       IV. CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s official-capacity

claims against all Defendants and his individual-capacity claims against Defendants Hale and

Meredith are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

which relief may be granted.

       As such, the Clerk of Court is DIRECTED to terminate Defendants Hale and

Meredith as parties to this action.




                                                  8
         IT IS FURTHER ORDERED that Plaintiff’s individual-capacity claims against

Defendants Ewald and Ramos for denying him a full hour of recreation and against Defendant

McNeese for verbal threats are also DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted.

         The Court will allow Plaintiff’s Fourteenth Amendment excessive-force claims against

Defendants Ewald and Ramos and his Fourteenth Amendment deliberate indifference to a

serious medical need claim against Defendant McNeese to proceed against these Defendants in

their individual capacities at this time. In allowing these claims to proceed, the Court passes no

judgment on their merit or on the ultimate outcome of this action.

          The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the continuing claims.

Date:   October 17, 2018




                                                        David J. Hale, Judge
                                                     United States District Court



cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.011




                                                 9
